           CASE 0:21-cv-01580-WMW-DTS Doc. 1 Filed 07/08/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


RedWind Renewables, LLC and                        Court File No. _______________
Dakota Plains Energy, Inc.,

                            Plaintiffs,

          v.                                          NOTICE OF REMOVAL

Terna Energy USA Holding Corporation,

                            Defendant.


         Defendant Terna Energy USA Holdings Corporation (“Terna” or “Defendant”), by

and through its undersigned counsel, hereby files this Notice of Removal pursuant to 28

U.S.C. §§ 1332(a), 1441, and 1446, as follows:

                               COMMENCEMENT AND SERVICE

         1.        On Wednesday, May 5, 2021, Plaintiffs RedWind Renewables, LLC

(“RedWind”) and Dakota Plains Energy, Inc. (“Dakota Plains”), collectively (“Plaintiffs”),

attempted to serve a copy of a Hennepin County, Minnesota, Summons and Complaint via

personal service upon Defendant Terna Energy USA Holding Corporation (“Defendant”),

c/o Registered Agent: Cogency Global, Inc., as indicated by the Affidavit of Service (the

“State Court Action”).

         2.        A copy of the Summons, Complaint, and Affidavit of Service that the

Plaintiffs attempted to serve in the State Court Action are attached hereto as Exhibit 1.

         3.        Due to an apparent error by Defendant’s Registered Agent, Defendant

received no actual notice of Plaintiffs’ lawsuit at or around the time of attempted service.


                                             1
111255609.2 0204103-00001
           CASE 0:21-cv-01580-WMW-DTS Doc. 1 Filed 07/08/21 Page 2 of 6




Upon investigation into the matter, Defendant learned after-the-fact that an electronic copy

of Plaintiffs’ Summons, Complaint, and Affidavit of Service was emailed to Defendant’s

former CEO, which email was never opened. Defendant’s investigation further revealed

that paper copies of Plaintiffs’ Summons, Complaint, and Affidavit of Service were sent

via Federal Express to Defendant’s former offices in San Francisco. The Federal Express

envelope was slid under the door of the vacant offices where it sat, untouched, unopened,

and unnoticed, until June 9, 2021.

         4.        On June 8, 2021 at 11:48 PM, Plaintiffs sent Defendant an electronic copy

of the Summons, Complaint, and Affidavit of Service via email. Defendant had no actual

notice of Plaintiffs’ lawsuit until June 9, when it received and read Plaintiffs’ June 8 email.

A copy of Plaintiffs’ June 8 email is attached hereto as Exhibit 2.

         5.        On June 11, 2021, Defendant’s counsel contacted Plaintiffs’ counsel to

inform Plaintiffs that Defendant had only just received notice of Plaintiffs’ lawsuit via

Plaintiffs’ June 8 email, and requesting that the parties attempt to reach agreement on an

appropriate date by which Defendant would respond to Plaintiffs’ Complaint. Thereafter,

the parties entered into a Stipulation pursuant to which they agreed that Defendant would

have until July 9, 2021 to answer, move, or otherwise respond to Plaintiffs’ Complaint. On

July 1, 2021, Hennepin County District Court Judge Patrick D. Robben entered the parties’

Stipulation as an Order of the Court. The parties’ Stipulation and the Court’s Order are

attached hereto as Exhibit 3.

         6.        By filing this Notice of Removal, Defendant does not waive any defenses or

legal positions, jurisdictional or otherwise, which it may possess. Defendant intends no

                                                2
111255609.2 0204103-00001
           CASE 0:21-cv-01580-WMW-DTS Doc. 1 Filed 07/08/21 Page 3 of 6




admissions of fact, law, or liability by this Notice, and expressly reserves all defenses,

motions and/or pleas.

                                  GROUNDS FOR REMOVAL

         7.        Under 28 U.S.C. § 1441(a), a civil action is removable if the plaintiff or

plaintiffs could have originally brought the action in federal court.

         8.        Defendant is entitled to remove the State Court Action to this Court pursuant

to 28 U.S.C. §§ 1332(a), 1441, and 1446 because this is a civil action involving an amount

in controversy exceeding $75,000.00, exclusive of interest and costs, and is between parties

with diverse citizenship.

                                DIVERSITY OF CITIZENSHIP

         9.        Jurisdiction under 28 U.S.C. § 1332(a) requires complete diversity of

citizenship and a minimum amount in controversy in excess of $75,000. “Complete

diversity of citizenship exists where no defendant holds citizenship in the same state where

any plaintiff holds citizenship.” OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346

(8th Cir. 2007). “A court looks to the ‘citizenship of the real parties to the controversy’ to

determine the existence of complete diversity.” Saunders v. Countrywide Home Loans of

Minnesota, Inc., 548 F. Supp. 2d 692, 693 (D. Minn. 2008) (quoting Associated Ins. Mgmt.

Corp. v. Ark. Gen. Agency, 149 F.3d 794, 796 (8th Cir. 1998)). “An LLC's citizenship, for

purposes of diversity jurisdiction, is the citizenship of each of its members.” E3 Biofuels,

LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir. 2015). “For purposes of establishing

diversity jurisdiction, a corporation shall be deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it

                                                 3
111255609.2 0204103-00001
           CASE 0:21-cv-01580-WMW-DTS Doc. 1 Filed 07/08/21 Page 4 of 6




has its principal place of business.” Jet Midwest Int'l Co., Ltd v. Jet Midwest Grp., LLC,

932 F.3d 1102, 1104 (8th Cir. 2019) citing 28 U.S.C. § 1332(c)(1).

         10.       This is an action with complete diversity of citizenship between Plaintiffs

and Defendant.

         11.       As alleged in the Complaint, RedWind is a Minnesota limited liability

company whose principal place of business in located in Eden Prairie, Minnesota. (Compl.

¶ 1.) The sole member of RedWind, Dan Rustowicz, is domiciled and is a resident of

Minnesota.        (Id.)     Therefore, the citizenship of RedWind, for purposes of diversity

jurisdiction, is Minnesota.

         12.       As alleged in the Complaint, Dakota Plains is a South Dakota corporation

whose principal place of business is located in Aberdeen, South Dakota. (Compl. ¶ 2.)

The sole members of Dakota Plains, Robin Johnson and Heath Johnson, are residents of

and domiciled in South Dakota. (Id.) Therefore, for purposes of diversity jurisdiction, the

citizenship of Dakota Plains is South Dakota.

         13.       Defendant Terna Energy USA Holdings Corporation is a Delaware

corporation whose principal place of business is located in Atlanta, Georgia. Therefore,

for purposes of diversity jurisdiction, Terna is a citizen of Delaware or Georgia.

         14.       Though Terna has recently moved its principal place of business from San

Francisco, California to Atlanta, Georgia, no change of citizenship has occurred since

Plaintiffs’ attempt at commencement of the action through service of the Complaint, and

the parties have always been citizens of different states. Accordingly, complete diversity

of citizenship has existed among the parties at all times relevant to this lawsuit.

                                                 4
111255609.2 0204103-00001
           CASE 0:21-cv-01580-WMW-DTS Doc. 1 Filed 07/08/21 Page 5 of 6




         15.       In accordance with 28 U.S.C. § 1332(a), this lawsuit is between parties with

diverse citizenship.

                                AMOUNT IN CONTROVERSY

         16.       “[J]urisdiction is determined at the time of removal.” McLain v. Andersen

Corp., 567 F.3d 956, 965 (8th Cir. 2009). “In the absence of . . . evidence of bad faith, the

sum claimed by the plaintiff controls on the question of jurisdiction unless, on the face of

the pleadings, it is apparent to a legal certainty that the jurisdictional amount is not

involved.” Home Ins. Co. of New York v. Trotter, 130 F.2d 800, 803 (8th Cir. 1942).

Remand is only appropriate if the plaintiff can “establish that it is legally impossible to

recover in excess of the jurisdictional minimum.” Bell v. Hershey Co., 557 F.3d 953, 959

(8th Cir. 2009) (citing Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008)).

         17.       This matter concerns claims related to a Wind Farm Development

Agreement dated September 1, 2019 (“Development Agreement”) between the parties.

Plaintiffs seek fees allegedly owed under the Development Agreement and allege that these

fees amount to $8,094,000. (Compl. ¶¶ 30-32.)

         18.       Thus, amounts in excess of $75,000 are at stake in this litigation and the

amount-in-controversy requirement for removal under 28 U.S.C. § 1332(a) is satisfied.

                                             NOTICE

         19.       Promptly after filing this Notice of Removal, Defendant will give written

notice to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a copy of this

Notice with Hennepin County, Minnesota, District Court Administrator by filing and



                                                 5
111255609.2 0204103-00001
           CASE 0:21-cv-01580-WMW-DTS Doc. 1 Filed 07/08/21 Page 6 of 6




serving the same in the State Court Action. A copy of Defendant’s written notice is

attached hereto as Exhibit 4.

                                 STATE COURT PLEADINGS

         20.       On June 17, 2021, Plaintiffs filed their Complaint, Summons, and Affidavit

of Service in Hennepin County District Court in Minnesota. The State Court Action has

been assigned Case Number 27-CV-21-7708.

         21.       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

received are attached hereto.

         22.       To Defendant’s and counsel’s knowledge, there are no matters pending in

the state court that will require resolution by this Court.

                                           REMOVAL

         WHEREFORE, Defendant notices the removal of this case to the United States

District Court for the District of Minnesota pursuant to 28 U.S.C. § 1441 et seq. and in

conformity with the requirements set forth in 28 U.S.C. § 1446.

 Dated: July 8, 2021                                 STOEL RIVES LLP


                                                     s/Margaret E. Dalton
                                                     Margaret E. Dalton (#387357)
                                                     33 South Sixth Street, Suite 4200
                                                     Minneapolis, MN 55402
                                                     Telephone: (612) 373-8800
                                                     maggie.dalton@stoel.com

                                                     ATTORNEYS FOR DEFENDANT




                                                 6
111255609.2 0204103-00001
